Citation Nr: 0328601	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  97-27 354	)	DATE
	)
	)
                         
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer, 
currently rated as 10 percent disabling.

2.  Entitlement to service connection for atopic dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son






ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from March 1952 to January 
1958.  His record of service (DD-214) reflects additional 
active service of 5 years and 5 months, bringing the total 
years of active service to 11 years and 3 months.  The dates 
of the additional service have not been verified.   

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 1997 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Oakland, 
California.  The RO denied entitlement to service connection 
for a skin disorder classified as atopic dermatitis, and an 
evaluation in excess of 10 percent for duodenal ulcer.

In August 1998 the veteran and his son provided oral 
testimony before a Hearing Officer at the RO, a transcript of 
which has been associated with the claims file.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center  
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon review of the evidence and procedural history, the Board 
finds that VA's duty to assist the veteran in the development 
of facts pertinent to his claims and to ensure full 
compliance with due process requirements, requires a remand 
in this matter.  

The CAVC has held that the fulfillment of the statutory duty 
to assist includes the conduct of a through and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).

The veteran was most recently given a VA examination in 
September 1999 to ascertain the severity of his duodenal 
ulcer condition.  In a September 2003 brief, the veteran's 
representative argued that this examination does not portray 
the current disability picture and requested that this matter 
be remanded for a current examination.  In view of the fact 
that it has been four years since the last examination, 
another examination is warranted to determine the current 
severity of his gastrointestinal condition.

Regarding the veteran's claim for entitlement to service 
connection for a skin condition, the Board notes that the 
claims file reflects that the veteran had 5 years and 5 
months of additional active duty that have yet to be 
verified.  

According to his DD-214, these additional years of service 
appear to predate his verified period of service from March 
1952 to January 1958, and were added to this period for a 
total of 11 years and 3 months of service.  However there is 
no DD-214 showing the dates of the additional service and the 
veteran himself has not indicated what these service dates 
were.  

Service medical records include a record showing that an 
individual with the same name and identification number as 
the veteran, was seen for a skin eruption described as a 
macular eruption on the legs and thighs around August 1945.  
This predates the currently recognized first period of active 
service.  There is also of record two print outs from the 
office of the surgeon general showing hospital information 
for the years 1945 and 1951 for the veteran's service number.  
A review of these print outs reflect that the individuals 
treated in 1945 and 1951 were two different individuals, but 
had treatment listed under the same claims number.   

In view of this, the Board finds that clarification and 
verification of the 5 years and 5 months service prior to 
March 1952 is warranted.  Moreover, should this service be 
verified, an attempt should be made to obtain any service 
medical records from this unverified period of service not 
already of record.  Furthermore it does not appear that the 
January 1997 VA examination to determine the nature and 
etiology of the veteran's skin condition included a review of 
the claims file and service medical records.  

Finally, the Board notes that in May 2003 the RO sent the 
veteran a notification letter specifically advising the 
appellant about the VCAA regarding the enumerated issues on 
appeal pursuant to Quartuccio.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F. 3d 1339, 1348 (Fed. Cir. 2003), the 
United States Court of Appeals for Veterans Claims (CAFC) 
determined that 38 C.F.R. § 19.9(a)(2) is inconsistent with 
38 U.S.C. § 7104(a).

Among other things, the CAFC held that providing a 30-day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
CAFC invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The CAFC made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

Therefore, since this case is being remanded for additional 
development and to cure a procedural defect, the VBA AMC must 
take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

Accordingly, this case is REMANDED to the VBA AMC for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  


Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claims and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should arrange for a VA 
special gastrointestinal examination by a 
specialist in gastrointestinal diseases 
to include on a fee basis if necessary, 
including such inpatient or outpatient 
observation for evaluation if necessary 
to fully document and evaluate the 
symptomatology and severity of the 
duodenal ulcer.  

The claims file, a copy of the criteria 
for rating duodenal ulcers, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.   The 
examiner should annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).  Any 
further indicated special studies should 
be conducted.

The examiner should document all symptoms 
associated with the duodenal ulcer and 
discuss the severity and frequency of 
such symptoms.  

The examiner should discuss whether the 
appellant demonstrates continuous 
moderate manifestations or recurring 
severe manifestations occurring two to 
three times a year and averaging 10 days 
in duration.  The examiner should discuss 
whether the symptoms include nausea, 
periodic vomiting, hematemesis or 
melenia, weight loss or anemia, and 
should address whether standard ulcer 
therapy fully relieves the symptoms.

The report should explain the 
significance and disabling effects of any 
atypical symptomatology observed or 
reported by the appellant.  Any opinions 
expressed by the examiner as to the 
severity of the veteran's duodenal ulcer 
must be accompanied by a complete 
rationale.

4.  The VBA AMC should take steps to 
verify the period of service shown on the 
veteran's DD-214 as 5 years and 5 months 
service in addition to the already 
verified dates of service from March 1952 
to January 1958.  Once this service has 
been verified, the VBA AMC should obtain 
service medical records and associate 
them with the claims file.  The VBA AMC 
should also make a second attempt to 
obtain any records of claimed atomic 
testing that the veteran has alleged to 
have participated in while on active 
duty.  If any such records are not 
available, written confirmation of this 
fact from the records custodian must be 
obtained and associated with the claims 
file.  

5.  Thereafter the veteran should be 
afforded a VA skin examination to 
ascertain the nature, extent of severity, 
and etiology of any skin disorder(s) 
found present, including claimed atopic 
dermatitis.  



The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies should be conducted.

The examiner is requested to address the 
following medical issues:  

(a) Does the veteran currently have a 
chronic skin disorder(s)?

(b) If so, is it as likely as not that 
any current chronic skin disorder(s) 
was/were incurred during active service 
or was/were the result of any incident 
that occurred in service (to include if 
shown on record any participation in 
atomic testing); or if pre-existing 
service was/were aggravated thereby?

The report of the examination should 
include a complete rationale for all 
opinions expressed and conclusions 
reached.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures, 
including additional examination and 
medical opinions if deemed warranted.  
The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.

7.  After undertaking any development 
deemed essential in addition to the 
specified above, the VBA AMC should 
readjudicate the issues of entitlement to 
service connection for a skin disorder 
claimed as atopic dermatitis, and for a 
rating in excess of 10 percent for 
duodenal ulcer.  This should include 
consideration of all evidence of record, 
including the evidence added to the 
record since the November 2002 
supplemental statement of the case 
(SSOC).  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a SSOC.  
The SSOC must contain notice of all relevant action taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertaining to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure without good cause shown to 
report for any scheduled VA examination(s) may adversely 
affect the outcome of his claim for service connection and 
could result in denial of his claimed for an increased 
rating.   38 C.F.R. § 3.655 (2002); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


